Citation Nr: 1432206	
Decision Date: 07/18/14    Archive Date: 07/22/14

DOCKET NO.  10-04 414A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an increased rating for service-connected posttraumatic stress disorder, currently evaluated as 50 percent disabling.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel



INTRODUCTION

The Veteran had active service from February 1966 to February 1969. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in Chicago, Illinois.  In April 2008, the RO denied a claim for a rating in excess of 50 percent for PTSD.  In July 2013, the RO denied a claim for a TDIU.

In his appeal (VA Form 9), received in March 2010, the Veteran indicated that he desired a hearing before a Traveling Veterans Law Judge at the RO.  However, in a statement received by the RO in January 2014, the Veteran stated that he wished to withdraw his request for a hearing.  See 38 C.F.R. § 20.702(e) (2013).  Accordingly, the Board will proceed without further delay. 

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he is entitled to a rating in excess of 50 percent for his PTSD and a TDIU.  He has asserted that he cannot work due to the symptoms from his service-connected PTSD.  

Service connection is currently in effect for: PTSD, evaluated as 50 percent disabling, diabetes mellitus, type 2, evaluated as 20 percent disabling, tinnitus, evaluated as 0 percent disabling (noncompensable), and bilateral hearing loss, evaluated as noncompensable.  The Veteran's combined rating is 60 percent.

Given the foregoing, the Veteran does not currently meet the minimum schedular requirements for TDIU, see 38 C.F.R. § 4.16(a) (2013), and the only basis for the assignment of a TDIU is on an extraschedular basis.  

In July 2013, the Veteran was afforded a VA PTSD examination.  The report of that examination shows that the diagnoses were chronic PTSD, and major depressive disorder.  The examiner indicated that the Veteran's symptoms were productive of occupational and social impairment with reduced reliability and productivity.  

With regard to employability, the examiner stated:  "Based on recent directions we were advised to not give a specific opinion about whether the mental disorder does or does not render the Veteran unable to secure and maintain substantially gainful employment."

In reviewing claims where a VA examination has been performed, the Board must make a determination as to whether the examination report is adequate to make a decision on the claim notwithstanding the fact that the Board may not have found the examination necessary in the first place.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Once VA undertakes the effort to provide an examination, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Id. 

Moreover, in the case of a claim for TDIU, the duty to assist requires that VA obtain an examination which includes an opinion on what effect the Veteran's service-connected disability has on his ability to work.  38 U.S.C.A. § 5107(a); Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  In this case, although the Veteran has been afforded a PTSD VA examination, the examiner did not indicate what impact, if any, the Veteran's service-connected PTSD has on his ability to maintain employment.  For unclear reasons, the examiner indicated that he had been instructed not to offer such an opinion.  In the Veteran's representative's March 2014 informal hearing presentation, it was argued that such an opinion is required, and the Board agrees in this case.  

Therefore, on remand, Dr. J.H.B. should be requested to provide a supplemental opinion as to what impact, if any, the Veteran's service-connected PTSD has on his ability to maintain employment.  

If, following completion of the development outlined in this Remand, the combined rating for the Veteran's service-connected disabilities still does not meet the schedular criteria for a TDIU under the provisions of 38 C.F.R. § 4.16(a) (2013), VA must consider whether the evidence presents such an exceptional or unusual disability picture requiring that the case be forwarded to the Under Secretary for Benefits, or the Director of the Compensation and Pension Service, for consideration of the assignment of an extraschedular evaluation.  This referral is required because it is not permissible for the Board, in the first instance, to consider the assignment of an extraschedular evaluation.  See Bagwell v. Brown, 9 Vet. App. 157, 158 (1996); Floyd v. Brown, 9 Vet. App. 88, 94 (1996)).

The Board observes that the TDIU issue is inextricably intertwined with the increased rating claim for PTSD. Thus, the Veteran's increased rating claim for PTSD must be deferred pending the requested development, which may require that the Veteran be afforded another examination.  See Holland v. Brown, 6 Vet. App. 443 (1994) (a TDIU claim premised on a specific disability, is inextricably intertwined with a claim for an increased rating for the same disability).

The Veteran is hereby notified that it is the Veteran's responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim(s).  38 C.F.R. §§ 3.158 and 3.655 (2013).   

Accordingly, the case is REMANDED for the following action:

1.  Return the Veteran's claims file for review by Dr. J.H.B., i.e., the examiner who performed the Veteran's July 2013 VA PTSD examination . The claims folder and a copy of this REMAND should be reviewed by Dr. J.H.B., and he must annotate the examination report that the claims file was in fact made available for review in conjunction with the opinion. 

Dr. J.H.B. is specifically requested to provide an opinion as to whether it is at least as likely as not that the Veteran's psychiatric symptoms render the Veteran unable to engage in substantially gainful employment, given his level of education, prior work experience and training, but not any impact on account of his age or disabilities that are not service-connected, supporting such opinion with reference to manifested symptomatology and limitations.  

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.
 
2.  If the examiner who performed the July 2013 VA examination (Dr. J.H.B.) is not available, or if otherwise appropriate, schedule the Veteran for a PTSD examination.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the requested examination, and the examiner must annotate the examination report that the claims file was in fact made available for review in conjunction with the examination.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report. 


Following examination of the Veteran, the examiner should identify what symptoms, if any, the Veteran currently manifests or has manifested in the recent past that are attributable to his service-connected PTSD.  The examiner must conduct a detailed mental status examination and address his or her findings in the context of the Veteran's work history.  The examiner should assign a Global Assessment of Functioning (GAF) score for the Veteran consistent with the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) and explain the significance of the score.  The examiner must provide a comprehensive report including complete rationales for all conclusions reached.  

The examiner is specifically requested to provide an opinion as to whether it is at least as likely as not that the Veteran's psychiatric symptoms render the Veteran unable to engage in substantially gainful employment, given his level of education, prior work experience and training, but not any impact on account of his age or disabilities that are not service-connected, supporting such opinions with reference to manifested symptomatology and limitations.  

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.


3.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the remaining claims on appeal.  If the Veteran does not meet the percentage requirements for a TDIU under 38 C.F.R. § 4.16(a), consideration must be given to whether referral for extraschedular consideration is warranted.  If either of the benefits sought on appeal remains denied, the RO should furnish the appellant and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and affords them the appropriate time period for response before the claims folder is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



